September     18,   1975




The Honorable Chris Victor Semos                          Opinion   No.   H-   696
Chairman
Committee   on Business  and Industry                     Re: Ability of a legislator-architect
House of Representatives                                  to contract with various governmental
P. 0. Box 2910                                            bodies.
Austin,  Texas  78767

Dear Mr.       Semos:

      You have asked our opinion on the type of contracts    an architecture   firm
may accept when a member of the firm also serves as a legislator.          You have
specifically   asked about contracts.with cities, school districts,  counties,    state
agencies,    and the federal government.

     Article     3,   section   18 of the Texas   Constitution   provides:

                        . . . nor shall any member of the Legislature     be
                        interested, either ,directly or indirectly, in any
                        contract with the State, or any county thereof,
                        authorized by any law pas’sed during the term for
                        which he was elected.

      Accordingly,    any contract with the State or’s county must be examined to
determine whether the contract was authorized by any law passed during a term
for which the legislator    was elected.    A statute authorizing   the governmental
body to take the action which is the subject of the contract or appropriating          money
to be ,used to fulfill the obligation of the contract would be sufficient to trigger
the prohibition of the constitutional    provision.   You specifically   raise the question
of whether the prohibition extends to estate projects      funded entirely by federal
funds.     We believe the source of funds in such an instance is immaterial         since the
appropriation    of the money is sufficient to cause the invocation of the constitutional
provision.    Federal funds received by the State are appropriated.          Acts 1973, ch.
659, p. 1786 at 2208; Senate Bill 52,64th Leg., 1975 Appropriations          Act, title V, $ 10,




                                           p.   3018
The Honorable   Chris       Victor   Semos   - Page 2   (H-696)



      The language of the constitution forbidding “direct or indirect” interest of
a legislator  has been interpreted  to prohibit contracts with a legislator’s part-
ner or firm.   Attorney General Opinion M-801 (1971).

      Contracts with cities,  school districts and federal agencies are not prohibited
by article 3, section 18 of the Constitution.    However,  before any contract is made
the legislator  should examine it in light of sections  1 and 8 of articl~e 6252-9b,
V. T. C. S., which provide:

                       Section 1. It is the policy of the State of Texas
                  that no state officer or state employ’ee shall have
                  any interest,   financial or otherwise,       direct or in-
                  direct,   or engage in any business      transaction     or
                  professional   activity or incur any obligation of any
                  nature which is in substantial      conflict with the pro-
                  per discharge    of his duties inthe public interest.
                  To implement this policy and to strengthen the
                  faith and confidence of the people of Texas in their
                  state government,      there are provided standards of
                  conduct and disclosure      requirements      to be observed
                  by persons owing a responsibility         to the people of
                  Texas and the government        of the State of Texas in
                  the performance     of their official duties.      It is the in-
                  tent of the legislature    that this Act shall. serve not
                  only as a guide for official conduct of these covered
                  persons but also as a basis for discipline          of those
                  who refuse to abide by its terms.’

                   .    .   .

                        Sec. 8’. (a) No st.ate officer or state employee
                   should accept or solicit any gift, favor,      or service
                   that might reasbnably      tend to infl.uence him in the
                   discharge   of his official duties or that he knows or
                   should know is being offered him with the ‘intent to
                   influence his official conduct.

                        (b) No state officer or state employee    should
                   accept employment       or engage in any business   or
                   professional    activity which he might reasonably
                   expect would require or induce him to disclose        con-
                   fidential information     acquired by, reason of his
                   official position.




                                         p,. 3019
The Honorable   Chris   Victor   Semos        - Page   3   (H-696)



                        (c) No state officer or state employee  should
                   accept other employment     or compensation   which
                   could reasonably    be expected to impair his in-
                   dependence of judgment in the performance      of his
                   official duties.

                       (d) No state officer or state employee    should
                   make personal    investments  which could reasonably
                   be expected to create a substantial conflict between
                   his private interest and the public interest.

                        (e) No   state officer or state employee     should in-
                   tentionally    or knowingly solicit,    accept,  or agree to
                   accept any     benefit for having exercised     his official
                   powers or     performed    his official duties in favor of
                   another.

      Whether atransgrcssionof     scction 8 has occurred  is a question of fact to
be determined    by the house of the Legislature   of which the individual is a mem-
ber.    Attorney General Opinion H-614 (1975); -See Ex Parte Youngblood,      251 S. W.
509,. 510 (Tex. Grim. App. 192 3).

                                   SUMMARY

                        Neither a legislator  nor his firm may con-
                   tract with the State or a county if the subject
                   of the contract was authorized or funded by a
                   Legislature    of which the individual was a mem-
                   ber.   Any contract with other governmental
                   bodies should be examined in light of article
                   6252-9b,    V. T. C,. S.

                                                 ery   truly   yours,
                                          /Y




                                         p.    3020
    The Honorable   Chris   Victor   Semos    - Page 4   (H-696)
b




    Opinion   Committee

    jad:




                                         p.   3021